MEMORANDUM AND ORDER
YOUNG, Senior District Judge:
On January 28, 1981, defendants filed a motion for an order compelling discovery and for sanctions under Fed.R.Civ.P. 37. In response, plaintiff has filed a motion to file answers to interrogatories and to oppose defendants’ motion to compel instanter. In the latter motion, plaintiff’s new counsel indicates that plaintiff has now complied with defendants discovery requests by filing answers to defendants’ first set of interrogatories and requests for production of documents. Plaintiff opposes the imposition of sanctions, including an order striking plaintiff’s pleadings, on the ground that plaintiff’s previous failures to comply with discovery requests were due to the neglect of plaintiff’s former counsel. Plaintiff points to her own good faith in the prosecution of this case and assures the Court of the future cooperation of her and her new counsel in achieving a prompt resolution of this case.
Under these circumstances, this Court will not exercise its discretion to impose sanctions on plaintiff for failure to comply with defendants’ discovery requests. It is evident from the present motions that plaintiff herself has acted in good faith and that any dilatory tactics were the fault of her former counsel. See Carter v. City of Memphis, Tennessee, 636 F.2d 159 (6th Cir. 1980). In the interests of justice and in order to promote a prompt resolution of this case, this Court will overrule defendants’ motion to strike plaintiff’s pleadings and for sanctions.
Having resolved the present discovery problems, this Court is confident that both counsel will cooperate in the further conduct of this litigation within the letter and spirit of the Federal Rules of Civil Procedure.
*583THEREFORE, for the above stated reasons, good cause .appearing, it is
ORDERED that plaintiff’s March 20, 1981 motion to file answers to interrogatories and oppose motion to strike pleadings or compel discovery instanter be, and it hereby is, SUSTAINED; and it is
FURTHER ORDERED that defendants’ January 28, 1981 motion for an order striking plaintiff’s pleadings or compelling discovery be, and it hereby is, OVERRULED.